DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities: “liight” is misspelled and should be –light--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, 13, 18-22, 25, 31-32 & 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldorf et al. (U.S. Patent Application 2013/0278899 A1) and further in view of Pallikaris et al. (WO02/11612 A1; enclosed herein).
Claim 1:  Waldorf teaches –  
A device for measuring saccadic latency [OculoKinetic Device] (Abstract), the device comprising:
a display (Figure 2C, Element 102A) positioned within a housing (Figure 2B, Element 104) and configured to project light through a window [faceplate] (Figure 2C, Element 141) of the housing and onto at least one eye of a subject located external to the housing (See Figure 2C)
one or more lights (Figure 2C, Element 102C) disposed on or in an external surface of the housing (See Figure 2C)
a controller (Figure 1, Element 103) configured to cause output of a sequence of one or more cues (Para 0033 & 0058-0059) 
Examiner’s Note:  The claimed sequence of cues is visual or audio as disclosed by the Applicant.  Waldorf discloses visual sequence of cues in Figure 4 and Para 0053-0054)
each cue in the sequence of cues corresponding to a fixation target [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064) 
Examiner’s Note:  The claim language is being interpreted that the subject is located external to the housing.
one or more detectors (Figure 2C, Element 102B) positioned within the housing and configured to detect light reflected from the at least one eye of the subject through the window of the housing (as shown in Figure 2C)
wherein the controller (Figure 1, Element 103) is further configured to determine at least one time interval corresponding to at least one delay between output of at least one cue in the sequence of cues and either fixation or loss of fixation on the fixation target by the subject [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054) and 
wherein the fixation or loss of fixation is determined based at least in part on the light reflected [Image Recording Device] from the at least one eye of the subject (Para 0041 & 0042).
Waldorf fails to teach a light source, a beam of light and a fixation target distinct from the beam of light.  
However, Pallikaris teaches –
a light source (Figure 3, Element 59 & 60) positioned within an instrument (Page 11, Line 14 and Figure 3) and configured to project a beam of light onto at least one eye of a subject [parallel beam input channel 59 extends from a light source such as a laser or other low diffusion light source up to the eye of a patient] (Page 17, Line 4-6 and as shown in Figure 3)
a fixation target [A fixation target channel 85 preferably comprises a light source] (Page 19, Line 8 and Figure 3, Element 84) distinct from the beam of light (Figure 3, Element 60 & 59) that is configured to appear co-axial with the beam of light to the subject located external to the housing [co-axial verification channel comprises one or more point of light sources and a TV or electro-optic detecting device…the instrument can be used to make refraction measurements under conditions simulating…at near and far patient fixation targets] (Page 11, Line 14-25 and Figure 3, Element 85 & 59; Element 85 & 59 share a co-axial arrangement) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Examiner’s Note:  Co-axial is the term used to describe the co-axial verification channel.  However, the co-axial verification channel demonstrates how channel 59 & 85 are co-axial in a similar manner.  For clarification, the co-axial verification channel is NOT being used within the claim interpretation but to demonstrate the co-axial nature of channel 59 & 85.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Claim 6/1:  Waldorf teaches wherein the one or more lights comprise a plurality of lights (See Figure 2C, Element 102C).
Claim 7/1:  Waldorf teaches the one or more lights [Illumination Devices] (Figure 2C, Element 102C).  Waldorf fails to teach light-emitting diode (LED).  However, Pallikaris teaches wherein the at least one of the one or more lights is a light-emitting diode [Light produced by LEDs 102 is reflected off the cornea] (Figure 3, Element 102) in order to illuminate the eye (Page 17, Line 21 & 25).
The Examiner finds that the prior art of Waldorf contained a "base" device [Illumination Devices] upon which the claimed invention can be seen as an "improvement" in regards to LEDs.  The Examiner finds that the prior art contained a "comparable" device of Pallikaris that has been improved in the same way as the claimed invention in the use of LEDs.  The Examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device and the results would have been predictable to one of ordinary skill in the art as the illumination device of Waldorf teaches illuminating similarly to the LEDs of Pallikaris. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to illuminate the eye (Page 17, Line 21 & 25).
Claim 8/1:  Waldorf teaches wherein the sequence of cues comprises one or more of: an audio cue or a visual cue [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064). 
Claim 9/8/1:  Waldorf teaches wherein the audio cue comprises an audible instruction to fixate on either the fixation target or one of the one or more lights [automated verbal instructions to the subject] (Para 0080).
Claim 10/8/1:  Waldorf teaches wherein the visual cue comprises either activation or deactivation of either the fixation target [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064). 
Claim 13:  Waldorf teaches –  
A method for measuring saccadic latency [OculoKinetic Device] (Abstract), the method comprising:
projecting, by a display (Figure 2C, Element 102A) positioned within a housing (Figure 2B, Element 104), light through a window [faceplate] (Figure 2C, Element 141) of the housing and onto at least one eye of a subject located external to the housing (See Figure 2C)
outputting, by a controller (Figure 1, Element 103), a sequence of one or more cues (Para 0033 & 0058-0059) 
Examiner’s Note:  The claimed sequence of cues are visual or audio as disclosed by the Applicant.  Waldorf discloses visual sequence of cues in Figure 4 and Para 0053-0054)
each cue in the sequence of cues corresponding to a fixation target [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064) that is configured to appear to the subject located external to the housing (See Figure 2C)
Examiner’s Note:  The claim language is being interpreted that the subject is located external to the housing.
detecting, by one or more detectors (Figure 2C, Element 102B) positioned within the housing, light reflected from the at least one eye of the subject through window of the housing (See Figure 2C) and
determining, by the controller (Figure 1, Element 103), at least one time interval corresponding to at least one delay between output of at least one cue in the sequence of cues and either fixation or loss of fixation on the fixation target by the subject [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054) 
wherein the fixation or loss of fixation is determined based at least in part on the light reflected [Image Recording Device] from the at least one eye of the subject (Para 0041 & 0042).
Waldorf fails to teach a light source, a beam of light and a fixation target distinct from the beam of light.  
However, Pavlidis teaches –
projecting, by a light source (Figure 3, Element 59 & 60) positioned within an instrument (Page 11, Line 14 and Figure 3), a beam of light the instrument and onto at least one eye of a subject [parallel beam input channel 59 extends from a light source such as a laser or other low diffusion light source up to the eye of a patient] (Page 17, Line 4-6 and as shown in Figure 3) 
a fixation target [A fixation target channel 85 preferably comprises a light source] (Page 19, Line 8 and Figure 3, Element 84) distinct from the beam of light (Figure 3, Element 60 & 59) that is configured to appear co-axial with the beam of light to the subject located external to the housing [co-axial verification channel comprises one or more point of light sources and a TV or electro-optic detecting device…the instrument can be used to make refraction measurements under conditions simulating…at near and far patient fixation targets] (Page 11, Line 14-25 and Figure 3, Element 85 & 59; Element 85 & 59 share a co-axial arrangement) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Examiner’s Note:  Co-axial is the term used to describe the co-axial verification channel.  However, the co-axial verification channel demonstrates how channel 59 & 85 are co-axial in a similar manner.  For clarification, the co-axial verification channel is NOT being used within the claim interpretation but to demonstrate the co-axial nature of channel 59 & 85.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Claim 18/13:  Waldorf teaches wherein the one or more lights comprise a plurality of lights (See Figure 2C, Element 102C).
Claim 19/13:  Waldorf teaches the one or more lights [Illumination Devices] (Figure 2C, Element 102C).  Waldorf fails to teach light-emitting diode (LED).  However, Pallikaris teaches wherein the at least one of the one or more lights is a light-emitting diode [Light produced by LEDs 102 is reflected off the cornea] (Figure 3, Element 102) in order to illuminate the eye (Page 17, Line 21 & 25).
The Examiner finds that the prior art of Waldorf contained a "base" device [Illumination Devices] upon which the claimed invention can be seen as an "improvement" in regards to LEDs.  The Examiner finds that the prior art contained a "comparable" device of Pallikaris that has been improved in the same way as the claimed invention in the use of LEDs.  The Examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device and the results would have been predictable to one of ordinary skill in the art as the illumination device of Waldorf teaches illuminating similarly to the LEDs of Pallikaris. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source as taught by Pallikaris in order to illuminate the eye (Page 17, Line 21 & 25).
Claim 20/13:  Waldorf teaches wherein the sequence of cues comprises one or more of: an audio cue or a visual cue [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064). 
Claim 21/20/13:  Waldorf teaches wherein the audio cue comprises an audible instruction to fixate on either the fixation target or one of the one or more lights [automated verbal instructions to the subject] (Para 0080).
Claim 22/20/13:  Waldorf teaches wherein the visual cue comprises either activation or deactivation of either the fixation target [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064). 
Claim 25:  Waldorf teaches –  
A device [OculoKinetic Device] for neurological screening for assessing brain dysfunction of a subject (Abstract and Para 0001), the device comprising:
a housing (Figure 2B, Element 104) having a window therein [faceplate] (Figure 2C, Element 141)
a display (Figure 2C, Element 102A) positioned within the housing and configured to produce light, at least a portion of the light being configured to pass through the window [faceplate] (Figure 2C, Element 141) and onto at least one eye of the subject (as show in Figure 2C)
one or more photodetectors (Figure 2C, Element 102B) within the housing configured to detect one or more reflections of the light from the at least one eye through the window (as shown in Figure 2C)
one or more lights (Figure 2C, Element 102C) positioned on an exterior of the housing (See Figure 2C) 
a target [a set of visual stimuli for the test subject] ["Smiley Face"…target dot] (Para 0033, 0039, 0053-0055 & 0064) configured to appear on the exterior of the housing at the window (as shown in Figure 2C) and
Examiner’s Note:  Waldorf teaches the target is configured to appear through the housing and out the window of the device  
a controller (Figure 1, Element 103) configured to illuminate the one or more lights in a known sequence, assess the one or more reflections of light from the at least one eye to determine eye fixation of the at least one eye of the subject [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054) and 
determine a time to achieve fixation or loss of fixation of the at least one eye in relation to the target and a change in illumination of the one or more lights [Image Recording Device] (Para 0041 & 0042).
Waldorf fails to teach a light source, a beam of light and a target distinct from the beam of light.  
However, Pavlidis teaches –
a light source (Figure 3, Element 59 & 60) positioned within the instrument (Page 11, Line 14 and Figure 3) and configured to produce a beam of light, at least a portion of the beam of light being configured to pass through onto at least one eye of the subject [parallel beam input channel 59 extends from a light source such as a laser or other low diffusion light source up to the eye of a patient] (Page 17, Line 4-6 and as shown in Figure 3)
a target [A fixation target channel 85 preferably comprises a light source] (Page 19, Line 8 and Figure 3, Element 84 & 102) distinct from the beam of light (Figure 3, Element 60 & 59) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Claim 31/1:  Waldorf teaches wherein the one or more detectors (Figure 2C, Element 102B) are configured to detect light reflected [Image Recording Device] (Para 0041 & 0042) from the at least one retina, and wherein the fixation or loss of fixation is determined based at least in part on the light reflected from the at least one retina [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054).
Waldorf fails to teach the light source.  Pavlidis teaches wherein the light source (Figure 9, Element 69) is configured to project the beam of light onto at least one retina of the at least one eye (as shown in Figure 9) in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source as taught by Pavlidis in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).
Claim 32/13:  Waldorf teaches wherein the light (Figure 2C, Element 102C) is projected onto at least one retina of the at least one eye (as shown in Figure 2C) wherein the light reflected [Image Recording Device] from the at least one eye of the subject comprises light reflected from the at least one retina (Para 0041 & 0042) and 
wherein the fixation or loss of fixation is determined based at least in part on the light reflected from the at least one retina [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054)
Waldorf fails to teach the beam of light.  Pavlidis teaches wherein the beam of light (Figure 9, Element 69) is projected onto at least one retina of the at least one eye (as shown in Figure 9) in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source as taught by Pavlidis in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).
Claim 35/1:  Waldorf teaches wherein the controller (Figure 1, Element 103) is further configured to compare the at least one time interval with an expected time [determines a variance between the measured ability of the test subject's eyes to track the visual stimulus and the retrieved baseline data indicative normative values of an individual's abilities to track the visual stimulus] (Para 0080-0082) and determine whether the subject passes or fails a test for assessing a brain dysfunction based at least in part on the comparison (Figure 10B, Element 1011 and Para 0081-0082).
Claim 36/13:  Waldorf teaches further comprising comparing, by controller (Figure 1, Element 103), the at least one time interval with an expected time [determines a variance between the measured ability of the test subject's eyes to track the visual stimulus and the retrieved baseline data indicative normative values of an individual's abilities to track the visual stimulus] (Para 0080-0082) and determining, by controller, whether the subject passes or fails a test for assessing a brain dysfunction based at least in part on the comparison (Figure 10B, Element 1011 and Para 0081-0082).

Claim(s) 2, 5, 14 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldorf et al. (U.S. Patent Application 2013/0278899 A1) and Pallikaris et al. (WO02/11612 A1) and further in view of Tiller (U.S. Patent 5,198,845).
Claim 2/1:   Waldorf teaches a housing (Figure 2B, Element 104) and a window of the housing [faceplate] (Figure 2C, Element 141).  Waldorf fails to teach mirrors and Pallikaris fails to teach a rotating mirror.  However, Tiller teaches – 
a first mirror (Figure 1, Element 8) positioned within the housing [apparatus] and configured to reflect light received from the light source [light beam 14 from the laser] (Col. 2, Line 28-29)
at least a portion of the first mirror being configured to rotate [oscillating, respectively a galvanometer, mirror 8] and thereby create a scan on a second mirror positioned within the housing (Figure 1, Element 10)
the second mirror being configured to receive light reflected from the first mirror and reflect the received light through the window of the housing (as shown in Figure 1) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Examiner’s Note:  While Tiller does not explicitly state a housing and a window, the combination of Waldorf and Pallikaris in view of Tiller would teach positioning the mirrors within the housing of Waldorf and Pallikaris.
Claim 5/2/1:  Waldorf fails to the second mirror and a beam of light.  However, Pallikaris teaches wherein the fixation target (Figure 3, Element 84) is aligned with an aperture in the mirror (Figure 3, Element 110) along a beam path (as shown in Figure 3) of the beam of light (Figure 3, Element 59) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include a beam of light as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Pallikaris fails to teach the second mirror.  However, Tiller teaches the second mirror (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Examiner’s Note:  While Tiller does not explicitly state a housing and a window, the combination of Waldorf and Pallikaris in view of Tiller would teach positioning the mirrors within the housing of Waldorf and Pallikaris.
Claim 14/13:  Waldorf teaches a housing (Figure 2B, Element 104) and a window of the housing [faceplate] (Figure 2C, Element 141).  Waldorf fails to teach mirrors and Pallikaris fails to teach a rotating mirror.  However, Tiller teaches – 
reflecting, by a first mirror (Figure 1, Element 8) positioned within the housing, light received from the light source [light beam 14 from the laser] (Col. 2, Line 28-29)
at least a portion of the first mirror being configured to rotate [oscillating, respectively a galvanometer, mirror 8] and thereby create a scan on a second mirror positioned within the housing (Figure 1, Element 10)
the second mirror being configured to receive light reflected from the first mirror and reflect the received light through the window of the housing (as shown in Figure 1) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Examiner’s Note:  While Tiller does not explicitly state a housing and a window, the combination of Waldorf and Pallikaris in view of Tiller would teach positioning the mirrors within the housing of Waldorf and Pallikaris.
Claim 17/14/13:  Waldorf fails to the second mirror and a beam of light.  However, Pavlidis teaches wherein the fixation target (Figure 3, Element 84) is aligned with an aperture in the mirror (Figure 3, Element 110) along a beam path (as shown in Figure 3) of the beam of light (Figure 3, Element 59) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include a beam of light as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Pallikaris fails to teach the second mirror.  However, Tiller teaches the second mirror (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Examiner’s Note:  While Tiller does not explicitly state a housing and a window, the combination of Waldorf and Pallikaris in view of Tiller would teach positioning the mirrors within the housing of Waldorf and Pallikaris.

Claim(s) 3, 4, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldorf et al. (U.S. Patent Application 2013/0278899 A1); Pavlidis (U.S. Patent 4,838,681) and Tiller (U.S. Patent 5,198,845) and further in view of Liang (U.S. Patent Application 2007/0030449 A1).
Claim 3/2/1:  Waldorf and Pallikaris fails to teach first and second mirrors.  However, Tiller teaches wherein the first mirror comprises a concave face (Figure 1, Element 8) and wherein the second mirror comprises a curvature (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the first and second mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
 	Tiller fails to teach a toroidal curvature.  However, Liang teaches a toroidal curvature (Para 0037) in order to minimize third-order astigmatism (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf, Pallikaris and Tiller to include the toroidal curvature as taught by Liang in order minimize third-order astigmatism (Para 0037).
Claim 4/3/2/1:  Waldorf and Pavlidis fail to teach the second mirror.  However, Tiller teaches the second mirror (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pavlidis to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Waldorf, Pallikaris and Tiller fails to teach different radii mirror.  However, Liang teaches wherein a radius of curvature of the mirror in a horizontal axis is different than a radius of curvature of the mirror in a vertical axis [elliptical] as an advantage (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf, Pallikaris and Tiller to include the different radii as taught by Liang as an advantage (Para 0037).
Claim 15/14/13:  Waldorf and Pallikaris fails to teach first and second mirrors.  However, Tiller teaches wherein the first mirror comprises a concave face (Figure 1, Element 8) and wherein the second mirror comprises a curvature (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the first and second mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
 	Tiller fails to teach a toroidal curvature.  However, Liang teaches a toroidal curvature (Para 0037) in order to minimize third-order astigmatism (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf, Pallikaris and Tiller to include the toroidal curvature as taught by Liang in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Claim 16/15/14/13:  Waldorf and Pallikaris fail to teach the second mirror.  However, Tiller teaches the second mirror (Figure 1, Element 10) in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include mirrors as taught by Tiller in order to allow for an improvement for obtaining an image of the eye (Col. 1, Line 42-43).
Waldorf, Pallikaris and Tiller fails to teach different radii mirror.  However, Liang teaches wherein a radius of curvature of the mirror in a horizontal axis is different than a radius of curvature of the mirror in a vertical axis [elliptical] as an advantage (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf, Pavlidis and Tiller to include the different radii as taught by Liang as an advantage (Para 0037).

Claim(s) 11-12, 23-24, 26-27, 29-30 & 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldorf et al. (U.S. Patent Application 2013/0278899 A1) and Pallikaris et al. (WO02/11612 A1) and further in view of Guyton et al. (U.S. Patent 6,027,216).  
Claim 11/1:  Waldorf and Pallikaris fails to teach polarized light.  However, Guyton teaches wherein the beam of light comprises a polarized beam of light (Claim 56) and wherein the one or more detectors comprise one or more polarization sensitive detectors (Claim 53) in order to assess the direction of fixation of an eye (Col. 3, Line 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the polarization as taught by Guyton in order to assess the direction of fixation of an eye (Col. 3, Line 66-67).
Claim 12/1:  Waldorf and Pallikaris fail to teach the comparison of the beam of light with the reflected.  However, Guyton teaches wherein the controller is further configured to determine either fixation or loss of fixation by the subject based at least in part on a comparison of the beam of light with the light reflected from the at least one retina of the subject [birefringencc/dichroism signature will have a strong frequency component exactly equal to the scan frequency] (Col. 11, Line 20-30) in order to use a polarization-based method and apparatus for assessing the direction of fixation of the eye without prior calibration of the apparatus with one or more known directions of fixation of the eye (Col. 11, Line 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the comparison as taught by Liang in order to use a polarization-based method and apparatus for assessing the direction of fixation of the eye without prior calibration of the apparatus with one or more known directions of fixation of the eye (Col. 11, Line 7-11).
Claim 23/13:  Waldorf and Pallikaris fails to teach polarized light.  However, Guyton teaches wherein the beam of light comprises a polarized beam of light (Claim 56) and wherein the one or more detectors comprise one or more polarization sensitive detectors (Claim 53) in order to assess the direction of fixation of an eye (Col. 3, Line 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the polarization as taught by Guyton in order to assess the direction of fixation of an eye (Col. 3, Line 66-67).
Claim 24/13:  Waldorf and Pallikaris fail to teach the comparison of the beam of light with the reflected.  However, Guyton teaches wherein the controller is further configured to determine either fixation or loss of fixation by the subject based at least in part on a comparison of the beam of light with the light reflected from the at least one retina of the subject [birefringencc/dichroism signature will have a strong frequency component exactly equal to the scan frequency] (Col. 11, Line 20-30) in order to use a polarization-based method and apparatus for assessing the direction of fixation of the eye without prior calibration of the apparatus with one or more known directions of fixation of the eye (Col. 11, Line 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the comparison as taught by Liang in order to use a polarization-based method and apparatus for assessing the direction of fixation of the eye without prior calibration of the apparatus with one or more known directions of fixation of the eye (Col. 11, Line 7-11).
Claim 26/23/13:  Waldorf teaches wherein the controller (Figure 1, Element 103) is further configured to compare the time to achieve fixation or loss of fixation with an expected time [determines a variance between the measured ability of the test subject's eyes to track the visual stimulus and the retrieved baseline data indicative normative values of an individual's abilities to track the visual stimulus] (Para 0080-0082) and determine whether the subject passes or fails a test for assessing a brain dysfunction based at least in part on the comparison (Figure 10B, Element 1011 and Para 0081-0082).
Claim 27/24/13:  Waldorf teaches wherein the brain dysfunction comprises traumatic brain injury (Para 0005).
Claim 29/26/23/13:  Waldorf teaches further comprising comparing, by the controller (Figure 1, Element 103), the time to achieve fixation or loss of fixation with an expected time [determines a variance between the measured ability of the test subject's eyes to track the visual stimulus and the retrieved baseline data indicative normative values of an individual's abilities to track the visual stimulus] (Para 0080-0082) and determining, by the controller, whether the subject passes or fails a test for assessing a brain dysfunction based at least in part on the comparison (Figure 10B, Element 1011 and Para 0081-0082).
Claim 30/27/24/13:  Waldorf teaches wherein the brain dysfunction comprises traumatic brain injury (Para 0005).
Claim 33/23/13:  Waldorf teaches wherein the light (Figure 2C, Element 102C) is configured to project the light onto at least one retina of the at least one eye (as shown in Figure 2C), wherein the one or more detectors (Figure 2C, Element 102B) are configured to detect light reflected from the at least one retina, and wherein the fixation or loss of fixation is determined based at least in part on the light reflected from the at least one retina [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054)
Waldorf fails to teach the light source and beam of light.  Pavlidis teaches wherein the light source (Figure 3, Element 59 & 60) is configured to project the beam of light is projected onto at least one retina of the at least one eye [parallel beam input channel 59 extends from a light source such as a laser or other low diffusion light source up to the eye of a patient] (Page 17, Line 4-6 and as shown in Figure 3) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Claim 34/26/23/13:  Waldorf teaches wherein the light (Figure 2C, Element 102C) is projected onto at least one retina of the at least one eye (as shown in Figure 2C) wherein the light reflected [Image Recording Device] from the at least one eye of the subject comprises light reflected from the at least one retina (Para 0041 & 0042) and wherein the fixation or loss of fixation is determined based at least in part on the light reflected from the at least one retina [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054)
Waldorf fails to teach the beam of light.  Pavlidis teaches wherein the beam of light (Figure 3, Element 59 & 60) is projected onto at least one retina of the at least one eye (as shown in Figure 9) [parallel beam input channel 59 extends from a light source such as a laser or other low diffusion light source up to the eye of a patient] (Page 17, Line 4-6 and as shown in Figure 3) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldorf et al. (U.S. Patent Application 2013/0278899 A1) and Pavlidis et al. (U.S. Patent 4,838,681) and further in view of Pallikaris et al. (WO02/11612 A1).  
Claim 28:  Waldorf teaches –  
A neurological screening method [OculoKinetic Device] for assessing brain dysfunction of a subject (Abstract and Para 0001), the method comprising:
positioning a window [faceplate] (Figure 2C, Element 141) of a housing (Figure 2B, Element 104) of a neurological screening device in front of at least one eye of the subject (See Figure 2C)
producing, by a light source (Figure 2C, Element 102C) positioned within the housing, a beam of light, at least a portion of the beam of light being configured to pass through the window [faceplate] (Figure 2C, Element 141) and onto at least one eye of the subject (See Figure 2C)
detecting, by one or more photodetectors (Figure 2C, Element 2B) within the housing, one or more reflections of the beam of light from the at least one eye through the window (See Figure 2C)
assessing, by the controller (Figure 1, Element 103), the one or more reflections of the beam of light from the at least one eye to determine eye fixation of the at least one eye of the subject [analysis is done on the latency for the eye to begin its movement from "A" to "B"] (Para 0054) and
determining, by the controller, a time to achieve fixation or loss of fixation of the at least one eye in relation to a target configured to appear on the exterior of the housing at the window and a change in illumination (Para 0041 & 0042).
Examiner’s Note:  Waldorf teaches the target is configured to appear through the housing and out the window of the device.  Further the Examiner would like to point out that the interpretation of light source and one or more lights is different than previously applied.
Waldorf fails to teach a beam of light.
However, Pallikaris teaches – 
a target [A fixation target channel 85 preferably comprises a light source] (Page 19, Line 8 and Figure 3, Element 84 & 102) distinct from the beam of light (Figure 3, Element 60 & 59) in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf to include the light source and co-axial lights as taught by Pallikaris in order to provide for fixation of the patient's line of sight along the optical axis of the instrument (Page 10, Line 21-27).
Waldorf fails to teach one or more lights illuminating in a known sequence.  However, Pavlidis teaches –
illuminating, by a controller (Figure 1, Element 15), one or more lights (Figure 6 & 7, Element 42 & 43) positioned on an exterior of the housing (Figure 7, Element 64 & 66) in a known sequence (Col. 13, Line 40-57) 
a target [visual stimulus] configured to appear on the exterior of the housing (Figure 7, Element 64 & 66) at the window and a change in illumination of the one or more lights (Col. 13, Line 23 & 40-57 and Figure 6 & 7) in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waldorf and Pallikaris to include the one or more lights as taught by Pavlidis in order to provide the means for analyzing and quantifying the size of each category of eye movements and time period of fixations, and for isolating short saccades that may occur (Col. 4, Line 50-54).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied in the prior rejection of record.  The Applicant submitted arguments with respect to “distinct from the beam of light”.  The rejection has been amended to address this new claim limitation.  Pallikaris is now relied on for the teaching of the beam of light.  Any pertinent remaining arguments will be addressed.  On Page 13, Section 2 of the Applicant’s Remarks, the Applicant argued that the prior art does not teach, “configured to appear on the exterior of the housing at the window” (Claim 15 & 28).  The Examiner notes that the claim limitation is “to appear” and Examiner contends that “to appear” allows for a broader claim interpretation than the Applicant argues.  Additionally, the Examiner contends that “window” does not imply a specific structure but can in its broadest most reasonable interpretation be an opening (See arguments mailed 02/25/2022 regarding the window and its claim interpretation).
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793